Title: To George Washington from Major General Robert Howe, 6 May 1780
From: Howe, Robert
To: Washington, George


          
            Dear Sir
            Highlands [N.Y.] 6th May 1780
          
          I have the Pleasure to inform your Excellency that a Party under the Command of Capt. Cushing of the 1st Massachusett’s Regt went down the other Night to the Quarters of Col. Delancey, & brought off three Officers & seventeen Privates from within two or three Hundred Yards of their Work Number Eight—Col. Delancey had, luckily for himself, gone out upon some Occasion in the Eveg, & was prevented from returning as he intended to do, by the Rain—or He had probably been in our Hands. The Enemy’s Horse overtook our Party on their Return, and skirmish’d with them for near six Miles, by which it is suppos’d they lost some Men—They were prevented from charging with Effect by the good Disposition made by Capt. Cushing—& the spirited Behaviour of the Officers & Men under his Command, of which the Enemy’s Officers who have been with me speak with Applause—as well as of the good Treatment they received after their Captivity—The whole Conduct of Capt. Cushing upon this Affair was proper, & does him Honor.
          This Party was detach’d by Col. Millen to cut off one of theirs which were marauding in the Neighbourhood of Sing-Sing—but arriving too late, they followed in the Enemy’s Wake, & perform’d this Exploit, which deserves Commendation.
          I think it but Justice to Col. Millen to say—that his Conduct upon the

Lines merits my hearty Approbation. I am Dear Sir With the greatest Respect your Excellency’s most obedient Servant
          
            Robert Howe
          
        